DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0178215 to Baxter et al in view of US 2014/0112828 to Grant et al.
In the specification and figures, Baxter discloses the apparatus substantially as claimed by Applicant. With regard to claims 13-15, 22, 23, Baxter discloses a surgical apparatus 100 comprising a control computer unit 103, a user interface 104, and a receiving surface 160 configured to clamp a cassette or organizer in place on the apparatus 100 (see FIG 1, ¶0030, 0033). The receiving surface 160 comprises a bezel 512 with a clamp bracket assembly 154 that serves as a device for acting on components of the cassette (see ¶0033). The bezel further comprises an ejection button 162 that may act to eject the cassette and its components (see ¶0033). 
Baxter does not disclose that the apparatus comprises a blood treatment machine, but Grant discloses a hemodialysis machine with a cassette/organizer 13 that 
With regard to claims 16-21, Baxter discloses that the apparatus may comprise an optical sensor 289 to determine the status of the cassette or organizer (see ¶0055). The sensors communicate with a controller that detects the proper connection of the cassette, then initiates a sequence that interacts with the fluidics system 110 within the cassette/organizer 112 (see ¶0065, 0072). With regard to Applicant’s limitations drawn to the operation of the controller, Applicant is setting forth the intended use of the claimed apparatus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, the apparatus disclosed by Baxter is capable of using a sensor and a controller to detect the presence of a cassette/organizer 112 on a surgical apparatus, and then initiate operation of the fluidics system. 
With regard to claim 24, the cassette/organizer disclosed by Baxter comprises a rear and a fastening device comprising cutouts in the bezel 152 (see ¶0040), wherein the organizer is releasably adhered to the apparatus housing, wherein the apparatus housing comprises a pump head 242 and rollers that interact with fluid lines/components of the cassette/organizer 112 (see ¶0049). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        5 April 2021